                                                                                                                     1 of 2

 1

 2

 3

 4

 5

 6

 7                                      THE DISTRICT COURT OF GUAM

 8       FLORENCIO S. RUPLEY,                                 CIVIL CASE NO. 20-00030

 9                               Plaintiff,                   ORDER ON MOTION TO DISMISS

10                       vs

11       ALBERT JOHN BALAJADIA,

12                              Defendant.

13

14            This matter is before the court on Defendant’s motion to dismiss Plaintiff’s complaint.

15   ECF No. 11. The complaint alleges that Defendant sexually assaulted Plaintiff in 1985 when

16   Plaintiff was eleven years old. ECF No. 1. Pursuant to Federal Rule of Civil Procedure 78(b), the

17   court finds oral argument unnecessary.

18            Defendant’s sole argument presented in his motion to dismiss is that Plaintiff’s claim

19   against him is time barred. Recognizing that 7 G.C.A. § 11301.1 removes the previous statute of

20   limitation for child sex abuse claims, Defendant argues that § 11301.1 is unconstitutional as it

21   deprives him of asserting a statute-of-limitations defense. 1

22

23
     1
       Defendant, in his Reply brief, argues for the first time that 2 G.C.A. § 2105 precludes the application of 7 G.C.A. §
     11301.1. However, “[i]t is improper for a moving party to introduce new facts or different legal arguments in the
     reply brief than those present in the moving papers.” U.S. ex rel. Giles v. Sardie, 191 F. Supp. 2d 1117, 1127 (C.D.
24   Cal. 2000) (citing Lujan v. National Wildlife Federation, 497 U.S. 871, 894–95 (1990). Consequently, the court
     expresses no opinion on this argument.



                    Case 1:20-cv-00030 Document 15 Filed 06/03/21 Page 1 of 2
                                                                                                                        2 of 2

 1            Unfortunately, hundreds of similar child sex abuse claims have recently been brought

 2   before this court, and thus the court is well-versed in the legislative history and intent behind §

 3   11301.1. 2 Other defendants have similarly urged this court to find § 11301.1 unconstitutional,

 4   contending it violates due process rights by depriving them of a vested right to assert a statute-of-

 5   limitations defense.

 6            The court rejects Defendant’s argument for the same reasons it has rejected the argument

 7   before. Defendant does not have a vested, constitutional right to assert a statute-of-limitation

 8   defense against claims of sexual abuse. See Chase Sec. Corp. v. Donaldson, 325 U.S. 304, 314-

 9   316 (1945) (“statutes of limitation go to matters of remedy, not to destruction of fundamental

10   rights…The Fourteenth Amendment does not make an act of state legislation void merely

11   because it has some retrospective operation…it cannot be said that lifting the bar of a statute of

12   limitations so as to restore a remedy lost through mere lapse of time is per se an offense against

13   the Fourteenth Amendment.”); see also Campbell v. Holt, 115 U.S. 620 (1885). As Defendant

14   does not have a constitutional right to assert a statute-of-limitations defense, § 11301.1 does not

15   implicate any constitutional rights in this case.

16            Defendant’s motion to dismiss is HEREBY DENIED.

17            SO ORDERED.

18

19                                                       /s/ Frances M. Tydingco-Gatewood
                                                             Chief Judge
20                                                       Dated: Jun 03, 2021

21

22

23
     2
       The legislative history behind § 11301.1 indicates it was intended to resurrect sex abuse claims by removing the
24   statute of limitations defense for claims of the precise nature Plaintiff asserts here. See, e.g., Order on Obj. to R. &
     R., Cruz v. Apuron, No. CIV 17-00013, ECF No. 122 at 5 (D. Guam, Mar. 22 2021).



                    Case 1:20-cv-00030 Document 15 Filed 06/03/21 Page 2 of 2
